Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150891(70)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  EARL H. ALLARD, JR.,                                                                                      Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 150891
                                                                    COA: 308194
                                                                    Wayne CC: 10-110358-DM
  CHRISTINE A. ALLARD,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the plaintiff-appellant’s motion to strike Issue III from the
  defendant-appellee’s brief is considered, and it is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 18, 2015
         d1215
                                                                               Clerk